* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. English translation for reference purpose only Exhibit Supplemental Agreement VI Ref. no.: JA4DAB09082 Dated:2009-3-20 Signed at：Zhabei District, Shanghai Related Contract No.: JA4DAB08500 PARTY A Zhejiang Yuhui Solar Energy Source Co., Ltd TEL 0086-573-84773369 FAX 0086-573-84773601 ADD. No. 8 Baoqun Road, Yao Zhuang Town Industrial Park, Jiashan, Zhejiang PARTY B JingAo Solar Co., Ltd. TEL 0086-21-60955851 FAX 0086-21-60955850 ADD. No. 36 Jiangchang San Rd., Zhabei District, Shanghai, China Party A and Party B have entered into JA4DAB08500 Contract. After friendly negotiation, both parties agree to enter into this Supplemental Agreement. 1.Party
